DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 4/22/2021 have been fully considered but they are not persuasive.
	Applicant states (pp. 7) that White and WAL2 do not disclose log node, which is not accurate. White maintains client-side cache of pages, which is analogous to the cache memory of a database node in claim 1. The server of White is analogous to the combination of log node plus persistent storage on top of database nodes.
	Applicant also states that neither White nor WAL2 establishes the interaction of the log node with the persistent storage and database nodes resulting from a snapshot request. Such interaction involves the following steps:
Log node receives a snapshot request for a read transaction;
Log node sends records of previous write transactions to persistent storage;
Persistent storage performs those identified records at database nodes; and
Persistent storage generates data from database nodes in response to the current read transaction.
White’s server processes snapshot requests (i.e., step i) and generates responses (i.e., step iv) [0014], while WAL2 replays previous write transactions (i.e., step ii) and performs the White with WAL2 establishes the interaction outlined above.
Applicant argues that WAL2’s checkpointing is done not in response to a snapshot request, but based on the size of Write-Ahead Log. This is again not accurate. By default, checkpointing is done automatically based on the size of Write-Ahead Log. But if desired, application can disable this behavior and run custom checkpointing separately and on-demand (sec. 2.3, para. 4).
Applicant also argues that White’s checkpointing is not an asynchronous operation that is delayed until a snapshot request is received. This is correct, in that checkpointing is always a synchronous operation. White delays checkpointing previous write transactions (i.e., step iii) until needed – right before the current read transaction (i.e., step iv).
In summary, White combined with WAL2 teaches the argued limitations of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7, 9, 14, 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over White et al. US patent application 2003/0217081 [herein “White”], and https://sqlite.org/wal.html, 7/14/2017, pp. 1-10 [herein “WAL2”].
Claim 1 recites “A database system comprising: a persistent storage device; a log node including a memory and a processor; and a database node of a plurality of database nodes, the database node being in communication with the log node, the database node including a cache memory configured to store a database instance of a database of the database system, and a processor configured to initiate a database read transaction by sending a snapshot request to the log node, the snapshot request including a list of pages that were either replaced or newly loaded in the cache memory;”
White teaches a system for maintaining client-side cache of pages (i.e., cached memory of database node). Transaction boundaries (i.e., initiate/commit a transaction), and all contained requests – write (i.e., replaced) and read (i.e., newly loaded) – are passed to both the client and the server (i.e., log node) [0071]. The server request constitutes a snapshot request.
	Claim 1 further recites “the log node processor is configured to: send, in response to the snapshot request of the database read transaction, one or more records of previous database transactions to the persistent storage device, the persistent storage device generating data of the database in response to receiving the one or more records sent in response to the snapshot request; and”.
This limitation consists of 4 steps:
Log node receives a snapshot request for a read transaction;
Log node sends records of previous write transactions to persistent storage;
Persistent storage performs those identified records at database nodes; and
Persistent storage generates data from database nodes in response to the current read transaction.
Step ii is necessary because, when the previous transaction was committed, page registration (i.e., creation) and page invalidation (i.e., update) can be delayed until needed, such as when a subsequent transaction needs to read the page. In other words, persistent storage performs delayed page writes for previous transactions in step iii, and performs page reads for the current transaction in step iv.
In White, clients are coupled to a remote storage system – server, which stores data persistently, processes data requests (i.e., step i), and generates responses from stored data (i.e., step iv) [0014]. In other words, White’s server is analogous to the combination of log node plus persistent storage on stop of database nodes.
White does not disclose details of the interaction between persistent storage and transaction logging; however, WAL2 teaches Write-Ahead Logging, where log records of previous write transactions are persisted synchronously at transaction commit time, while corresponding data records are later generated by replaying log records asynchronously at checkpointing time (steps ii-iii) for the current read transaction (WAL2: sec. 2.2, para. 4). When a reader needs a data record (step i), it first checks the log to see if the record is there (i.e., a new or updated record), and if so pulls the latest version of the record from the log (i.e., step iv) (WAL2: sec. 2.2, para. 2).
White with WAL2. One having ordinary skill in the art would have found motivation to adopt the industry standard implementation of WAL2 in White to reduce the client wait time in transaction commit operations.
Claim 1 further recites “send a snapshot response to the database node, the snapshot response including a snapshot of the database and a list of changed pages of the database instance of the database node; and”.
In White, the server returns a payload (i.e., snapshot response) [0074] to the client. The payload contains invalidation metadata together with data pages (i.e., snapshot of the database). The invalidation metadata identifies which pages have been changed by previous write transactions [0034].
Claim 1 further recites “the database node processor is configured to: update status of the pages in cached memory according to the snapshot response; perform the database read transaction; and retrieve a page of data from the persistent storage device according to the snapshot response.”
In White, based on the payload, an invalidator informs the client which cached pages are no longer valid (i.e., update the status) (fig. 3B, 69; [0034]). The up-to-date versions of invalidated pages are contained (i.e., retrieved) in the payload. The client then proceeds with the application (i.e., current read transaction) (fig. 3B, 67).
Claim 9 is analogous to claim 1, and is similarly rejected.

Claim 17 recites “A log node of a database system, the log node comprising: a memory storage comprising instructions; and one or more processors in communication with the memory, wherein the one or more processors execute the instructions to: receive a snapshot request from a database node of the database system, the snapshot request including a list of pages either replaced or newly loaded in cache memory of the database node;”
In White, transaction boundaries (i.e., initiate/commit a transaction), and all contained requests – write (i.e., replaced) and read (i.e., newly loaded) – are passed to both the client (i.e., cached memory of database node) and the server (i.e., log node) [0071]. The server request constitutes a snapshot request.
Claim 17 further recites “send, in response to the snapshot request of the database read transaction, one or more records of previous database transactions to a persistent storage device of the database system, the one or more records used by the persistent storage device to generate data of a database of the database system in response to receiving the one or more records sent in response to the snapshot request; and”.
This limitation consists of 4 steps:
Log node receives a snapshot request for a read transaction;
Log node sends records of previous write transactions to persistent storage;
Persistent storage performs those identified records at database nodes; and
Persistent storage generates data from database nodes in response to the current read transaction.
Step ii is necessary because, when the previous transaction was committed, page registration (i.e., creation) and page invalidation (i.e., update) can be delayed until needed, such as when a subsequent transaction needs to read the page. In other words, persistent storage performs delayed page writes for previous transactions in step iii, and performs page reads for the current transaction in step iv.
In White, clients are coupled to a remote storage system – server, which stores data persistently, processes data requests (i.e., step i), and generates responses from stored data (i.e., step iv) [0014]. In other words, White’s server is analogous to the combination of log node plus persistent storage on stop of database nodes.
White does not disclose details of the interaction between persistent storage and transaction logging; however, WAL2 teaches Write-Ahead Logging, where log records of previous write transactions are persisted synchronously at transaction commit time, while corresponding data records are later generated by replaying log records asynchronously at checkpointing time (steps ii-iii) for the current read transaction (WAL2: sec. 2.2, para. 4). When a reader needs a data record (step i), it first checks the log to see if the record is there (i.e., a new or updated record), and if so pulls the latest version of the record from the log (i.e., step iv) (WAL2: sec. 2.2, para. 2).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine White with WAL2. One having ordinary skill in the art would have found motivation to adopt the industry standard implementation of WAL2 in White to reduce the client wait time in transaction commit operations.
Claim 17 further recites “send a snapshot response to the database node, the snapshot response including a snapshot of the database and a list of changed pages of the database instance of the database node.”
In White, the server returns a payload (i.e., snapshot response) [0074] to the client. The payload contains invalidation metadata together with data pages (i.e., snapshot of the database). The invalidation metadata identifies which pages have been changed by previous write transactions [0034].

Claim 6 recites “The database system of claim 1, wherein the log node processor is configured to: send the snapshot response when the one or more records of previous database transactions Filing Date: July 27, 2018 executed prior to the initiated database transaction were sent to the persistent storage device by the log node.”
White’s server returns a payload (i.e., snapshot response) [0074] to the client. The payload contains invalidation metadata together with data pages [0034]. White teaches claim 1, but does not disclose the limitation on previous transactions; however, WAL2 teaches Write-Ahead-Logging to ensure standard transaction semantics (WAL2: sec. 2.2). Log records of previous transactions are persisted synchronously, while corresponding data records are later generated by replaying (i.e., executing) log records asynchronously, but before they are returned in the current payload.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine White with WAL2. One having ordinary skill in the art would have found motivation to adopt the industry standard implementation of WAL2 in White to reduce the client wait time in transaction commit operations.
Claims 14 and 19 are analogous to claim 6, and are similarly rejected.

Claim 7 recites “The database system of claim 6, wherein the persistent storage device is configured to generate the database snapshot using the record of executed database transactions.” In White, after a transaction is executed by the server (i.e., record of executed database transactions), the remote storage system captures the result of transaction execution (i.e., generate the database snapshot) [0032].

Claim 16 recites “The method of claim 9, including storing a database instance of the multiple database instances in the cache memory of the database node, and wherein initiating the database transaction includes a processor of the database node initiating the database read transaction.” 
In White, a client (i.e., database node) is coupled to a local memory cache to store requested pages (i.e., database instance) [0032]. A client application sends a request (i.e., initiate database read transaction) to the local cache engine (i.e., processor of the database node) [0075].

Claims 4-5, 10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over White as applied to claims 1 and 9 above respectively, in view of WAL2, and further in view of Wilkinson et al. Maintaining Consistency of Client-Cached Data. VLDB'90, Aug 1990, pp. 122-134 [herein “Wilkinson”].
Claim 4 recites “The database system of claim 1, wherein the database node processor is configured to: change a page status of a page to semi-valid when loading the page from the persistent storage device; change a page status from semi-valid to invalid if the page is indicated as changed in the list of changed pages; and change a page status from semi-valid to valid if the page is a newly loaded page and the page is not indicated as changed in the changed page list.” A page in semi-valid status means that it is a newly loaded page (instant application [0008]).
White teaches claim 1, but does not disclose the limitation on semi-valid status; however, Wilkinson uses cache locks to describe the status of a cached object (i.e., page) (Wilkinson: sec. 2, para. 5). In particular, an S lock is set on an object for the duration of the load phase (i.e., when loading the page from storage into cache).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine White with Wilkinson. One having ordinary skill in the art would have found motivation to utilize Wilkinson’s S lock in White’s client-side caching method to indicate that a cached page is stale and is being refreshed from the server (i.e., semi-valid), and should not be used by the client until the refresh is complete.
White’s invalidation metadata contained in payload (i.e., snapshot response) identifies requested pages that have changed (fig. 3A, 55; [0034]), enabling the client to mark them as invalid. Likewise, White’s invalidation metadata contained in payload identifies requested pages that are unchanged (fig. 3A, 59; [0034]), enabling the client to mark them as valid.
Claim 12 is analogous to claim 4, and is similarly rejected.

Claim 5 recites “The database system of claim 4, wherein the database node processor is configured to: change a page status from valid or semi-valid to invalid if the page is indicated as changed in the list of changed pages; and change a page status from invalid to semi-valid when loading the page from the persistent storage device.”
White’s invalidation metadata contained in payload identifies requested pages that have changed (fig. 3A, 55; [0034]), enabling the client to mark them as invalid. White and Wilkinson teach claim 4, and Wilkinson uses cache locks to describe the status of a cached object (i.e., page) (Wilkinson: sec. 2, para. 5). In particular, an S lock is set on an object for the duration of the load phase (i.e., when loading the page from storage into cache).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine White with Wilkinson. One having ordinary skill in the art would have found motivation to utilize Wilkinson’s S lock in White’s client-side caching method to indicate that a cached page is stale and is being refreshed from the server (i.e., semi-valid), and should not be used by the client until the refresh is complete.
Claim 13 is analogous to claim 5, and is similarly rejected.

Claim 10 recites “The method of claim 9, including: changing, in the database node, a page status of a page to semi-valid and assigning a validApplication Number: 16/047,458Dkt: 85787064US01/4368.249US1 Filing Date: July 27, 2018log snapshot number (LSN) to the page when the page is loaded from persistent storage; including a list of pages with the semi-valid page status and the valid LSN of the pages in the snapshot request; and”.
In White, logical page numbers are used to identify pages [0074]. A request must specify the client and the logical page numbers of pages requested [0107]. A client together with a logical page number uniquely identify the version of a page at the client (i.e., valid page LSN). Server maintains a list of pages that have been changed, by whom (client or transaction), and which other clients have been notified of the changes [0122].
White teaches claim 9, where pages to be read (i.e., semi-valid pages) or written (i.e., replaced) are passed to the server (i.e., snapshot request) [0071], but does not disclose the semi-valid status; however, Wilkinson uses cache locks to describe the status of a cached object (i.e., page) (Wilkinson: sec. 2, para. 5). In particular, an S lock is set on an object for the duration of the load phase (i.e., when loading the page from storage into cache).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine White with Wilkinson. One having ordinary skill in the art would have found motivation to utilize Wilkinson’s S lock in White’s client-side caching method to indicate that a cached page is stale and is being refreshed from the server (i.e., semi-valid), and should not be used by the client until the refresh is complete.
	Claim 10 further recites “receiving, at the database node, identified invalid pages and the valid LSN in the snapshot response.”
In White, the server (i.e., log node) performs consistency check (fig. 3A, 55) on client-requested pages, and returns a payload (i.e., snapshot response) [0074]. The payload contains invalidation metadata identifying (i.e., by page valid LSN) which pages have changed on the server and, as a consequence, their client-cached versions have become stale (i.e., invalid) [0034].

Claims 2-3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over White as applied to claims 1 and 9 above respectively, in view of WAL2 and Wilkinson, and further in view of Alici, et al. Timestamp-based Result Cache Invalidation for Web Search Engines. SIGIR'11, July 2011, pp. 973-982 [herein “Alici”].
Claim 2 recites “The database system of claim 1, wherein the database node processor is configured to: change a page status of a page to semi-valid and assign a valid log snapshot number (LSN) to the page when loading the page from the persistent storage device; and include a list of pages with the semi-valid page status and the valid LSN of the pages in the snapshot request;” Filing Date: July 27, 2018
In White, logical page numbers are used to identify pages [0074]. A request must specify the client and the logical page numbers of pages requested [0107]. A client together with a logical page number uniquely identify the version of a page at the client (i.e., valid page LSN). Server maintains a list of pages that have been changed, by whom (client and/or transaction), and which other clients have been notified of the changes [0122].
White teaches claim 1, where pages to be read (i.e., semi-valid pages) or written (i.e., replaced) are passed to the server (i.e., snapshot request) [0071], but does not disclose the limitation on semi-valid status; however, Wilkinson uses cache locks to describe the status of a cached object (i.e., page) (Wilkinson: sec. 2, para. 5). In particular, an S lock is set on an object for the duration of the load phase (i.e., when loading the page from storage into cache).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine White with Wilkinson. One having ordinary skill in the art would have found motivation to utilize Wilkinson’s S lock in White’s client-side caching method to indicate that a cached page is stale and is being refreshed from the server (i.e., semi-valid), and should not be used by the client until the refresh is complete.
Claim 2 further recites “wherein the log node processor is configured to: identify a page as invalid for the database node using a comparison of the page valid LSN to a latest LSN for the page; and”.
The validity of a cached page at a client can be determined by comparing the timestamps of the client version (i.e., page valid LSN) and the server version (i.e., latest LSN) of the page. White does not disclose this limitation; however, Alici compares the generation time of query results in client cache with the update time of documents on the server (Alici: Abstract). If the server version is more recent than the client version, the client version is invalid.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine White with Alici. One having ordinary skill in the art would have found motivation to incorporate Alici’s method in White to efficiently determine the validity of a cached page by comparing two timestamps.
Claim 2 further recites “include identified invalid pages in the snapshot response.” In White, the server (i.e., log node) performs consistency check (fig. 3A, 55) on client-requested pages, and returns a payload (i.e., snapshot response) [0074]. The payload contains invalidation metadata identifying which pages have changed on the server and, as a consequence, their client-cached versions have become stale (i.e., invalid) [0034].

Claim 3 recites “The database system of claim 2, wherein the log node processor is configured to send the valid LSN in the snapshot response.” In White, the server (i.e., log node) performs consistency check (fig. 3A, 55) on client-requested data, and returns a payload (i.e., snapshot response) [0074]. The payload contains invalidation metadata identifying (i.e., by page valid LSN) which pages have changed on the server and, as a consequence, their client-cached versions have become stale (i.e., invalid) [0034].

Claim 11 recites “The method of claim 10, including identifying, by the log node, a page as invalid for the database node using a comparison of the valid LSN of the page to a latest LSN for the page.”
The validity of a cached page at a client can be determined by comparing the timestamps of the client version (i.e., page valid LSN) and the server version (i.e., latest LSN) of the page. White and Wilkinson teach claim 10, but do not disclose this limitation; however, Alici compares the generation time of query results in client cache with the update time of documents on the server (Alici: Abstract). If the server version is more recent than the client version, the client version is invalid.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine White and Wilkinson with Alici. One having ordinary skill in the art would have found motivation to incorporate Alici’s method in White to efficiently determine the validity of a cached page by comparing two timestamps.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over White as applied to claim 17 above, in view of WAL2 and Alici, and further in view of Database Concepts: Chapter 10 Transactions. Oracle Help Center. Aug. 2017 [herein “TransactionID”].
Claim 18 recites “The log node of claim 17, wherein the one or more processors execute the instructions to: assign a valid log snapshot number (LSN) to a database transaction;”
White teaches claim 17, and maintains transaction boundaries [0071], but does not disclose this limitation; however, TransactionID describes industry standard database concepts where every transaction is identified by a transaction ID (TransactionID: page 1, Introduction to Transactions).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine White with TransactionID. One having ordinary skill in the art would have found motivation to utilize the industry standard transaction IDs to uniquely identify database transactions in White.
Claim 18 further recites “identify a page as invalid for the database node using a comparison of a page valid LSN for the page to a latest LSN for the page; and”.
The validity of a cached page at a client can be determined by comparing the timestamps of the client version (i.e., page valid LSN) and the server version (i.e., latest LSN) of the page. White does not disclose this limitation; however, Alici compares the generation time of query results in client cache with the update time of documents on the server (Alici: Abstract). If the server version is more recent than the client version, the client version is invalid.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine White with Alici. One having ordinary skill in the art would have found motivation to incorporate Alici’s method in White to efficiently determine the validity of a cached page by comparing two timestamps.
Claim 18 further recites “include identified invalid pages in the snapshot response.” In White, the server (i.e., log node) performs consistency check (fig. 3A, 55) on client-requested pages, and returns a payload (i.e., snapshot response) [0074]. The payload contains invalidation metadata identifying which pages have changed on the server and, as a consequence, their client-cached versions have become stale (i.e., invalid) [0034].

Claims 8, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over White as applied to claims 1, 9, and 17 above respectively, in view of WAL2, further in view of Maurer, et al. Hash Table Methods. Computing Surveys, March 1975, pp. 5-19 [herein “Maurer”].
Claim 8 recites “The database system of claim 1, wherein the log node memory is configured to store a hash table for cached pages of the database node; and update the hash table in response to the snapshot request.”
In White, logical page numbers are used to identify pages [0074]. A request must specify the client and the logical page numbers of pages requested [0107]. A client together with a logical page number uniquely identify the version of a page at the client (i.e., page valid LSN). Server maintains a list of pages that have been changed, by whom (client or transaction), and which other clients have been notified of the changes [0122]. White teaches claim 1, but does not disclose this limitation; however, according to Maurer, hash tables can be used to store the list of pages cached at a client, using the composite hash key of client plus logical page number (Maurer: page 5, para. 2).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine White with Maurer. One having ordinary skill in the art would have found motivation to utilize the industry standard hash table method to implement the efficient storage and fast access of client-cached pages at the server (Maurer: page 5, para. 1).
Claims 15 and 20 are analogous to claim 8, and are similarly rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY X. QIAN whose telephone number is (408)918-7599.  The examiner can normally be reached on Monday - Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHELLY X QIAN/Examiner, Art Unit 2163                                                                                                                                                                                                        


/ALEX GOFMAN/Primary Examiner, Art Unit 2163